Citation Nr: 1426436	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-24 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from February 1969 to January 1971.  He died in May 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
The appellant and her daughter-in-law testified before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's death, he was service connected for residuals of a gunshot wound to the right arm with complete lesion of the radial and ulnar nerve (70%); residuals of a gunshot wound to the right shoulder involving Muscle Group III (20%); residuals of a gunshot wound to the left arm involving Muscle Group VIII (10%); residuals of a gunshot wound to the right arm involving Muscle Group V (10%); residuals of gunshot wound, deep scars right upper and right lower arm, right middle finger, left lower arm and left arm (10%); residual of a gunshot wound, painful scar of the right upper arm (10%); and residuals of a gunshot wound, scar of the right lower arm and right shoulder (0%).  

According to the certificate of death, the Veteran died in May 2010 as a result of hypotension due to (or as a consequence of) probable pulmonary embolism or myocardial infarction.  The appellant contends that the Veteran's fatal heart attack was caused by his conceded exposure to Agent Orange.  In addition, during the hearing, the appellant asserted that physicians who had treated the Veteran's cancer thought it could easily have been related to Agent Orange exposure.  See hearing transcript, page 8.  

Initially, the Board notes that an August 2009 Tennessee Oncology record reflects that the Veteran was diagnosed with Stage IIB squamous cell carcinoma of the nasopharynx with metastasis to the right neck.  An August 2009 Skyline Medical Center record notes that the Veteran underwent peripheral vascular disease surgery at Vanderbilt University Medical Center and had two arterial stents placed in the left leg. A September 2009 Skyline Medical Center record notes that the Veteran had a stent placed in his leg for arteriosclerotic occlusive disease in April 2009.  An October 2009 Skyline Medical Center record reflects that the Veteran's was diagnosed with oropharyngeal cancer.  A January 2010 private medical record noted that the Veteran had carcinoma of the tonsils with metastasis to the neck and to the regional lymph nodes.  

In a March 2010 rating decision, service connection for pharyngeal cancer was denied on the basis that the Veteran's nasopharyngeal and oropharyngeal cancers were not conditions recognized by VA to have a positive correlation with exposure to herbicides, and that these conditions did not manifest within a year after separation from service, and that there was no evidence that such conditions were due to active service. 
 
May 2010 private hospital records notes that the Veteran had been cancer free for four months, had an increase in his oral intake somewhat, but still had a PEG tube. The Veteran's wife noted on admission that he had been refusing his cans of Ensure and had been turning off his tube feeding pump.  A May 2010 CT of the head reflects findings of mild supratentorial while matter hypoattenuation consistent with microvascular ischemic disease.   In the final May 2010 private hospital record, B. R. Maxwell, M.D. concluded that ultimately he believed that the Veteran probably expired secondary to an acute pulmonary embolisms, although acute myocardial infarction or sepsis were possible.  However, he thought that these were probably less likely.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

The provisions of 38 C.F.R. § 3.312(c)(3) provides that service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3) (2013).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be presumed.  Id. 

It is recognized there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) .

In considering whether a service-connected disease or injury contributed to the Veteran's death due to debilitating effects and general impairment of health, the Board observes that May 2010 private hospital records and death certificate calls into question whether the Veteran suffered a myocardial infarction.  On August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents. Further, "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  38 C.F.R. § 3.309, Note 3 (2013).

Here, the Veteran's service records confirm that he was stationed in the Republic of Vietnam during service.  Therefore, his in-service exposure to herbicides is conceded.  Furthermore, the Veteran's death certificate reflects that he died from hypotension due to probable pulmonary embolism or myocardial infarction.  Myocardial infarction is a condition that would have been presumptively related to the Veteran's military service.  However, the death certificate does not provide clear medical evidence as to whether the Veteran indeed suffered a myocardial infarction, and if so, whether it was a contributory cause of death.  With regard to the Veteran's diagnosed cancer, variously diagnosed as squamous cell carcinoma of the nasopharynx, oropharyngeal cancer, and carcinoma of the tonsils with metastasis to the neck, while these are not cancers among the conditions that are presumptively service connected due to exposure to herbicides, including Agent Orange, it is well established that a claimant might establish direct service connection when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1044   Thus, VA must not only determine whether the Veteran had a disability which is recognized by VA as being etiologically related to exposure to Agent Orange, but must also ascertain whether the disability was otherwise the result of active service and exposure to Agent Orange therein. Therefore, the issue for consideration is whether there is sufficient evidence linking the disability to exposure to Agent Orange during the period of service.  See 38 U.S.C.A. §§ 1113, 1116 (West 2002 & Supp. 2013).

In this case,  no medical opinion has been provided.  Due to the complex medical issues involved in this case, the Board finds that a remand is warranted as a medical opinion is necessary to substantiate this claim.  38 U.S.C.A. § 5103A(a)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Request authorization to obtain any private treatment records which may support the appellant's claim of service connection for the cause of the Veteran's death, either on the basis of cancer, or on the basis of heart disease, to include from Vanderbilt University Medical Center. 

2.  Obtain an opinion from an appropriate VA medical specialist as to the etiology of the cause of the Veteran's death.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  After reviewing the claims folder and considering the pertinent evidence of record (including the May 2010 certificate of death, which lists the causes of the Veteran's death as hypotension due to (or as a consequence of) probable pulmonary embolism or myocardial infarction), the medical specialist should opine as to: 

(a) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's service-connected disabilities [residuals of a gunshot wound to the right arm with complete lesion of the radial and ulnar nerve; residuals of a gunshot wound to the right shoulder involving Muscle Group III; residuals of a gunshot wound to the left arm involving Muscle Group VIII; residuals of a gunshot wound to the right arm involving Muscle Group V; residuals of gunshot wound, deep scars right upper and right lower arm, right middle finger, left lower arm and left arm; residual of a gunshot wound, painful scar of the right upper arm; and residuals of a gunshot wound, scar of the right lower arm and right shoulder], caused, materially contributed to, or hastened his death. 

In answering this question, the examiner should determine whether the Veteran's service-connected disabilities, involved active processes affecting vital organs that produced debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of hypotension.  

(b) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran had underlying ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); and if so, whether ischemic heart disease caused or contributed substantially or materially to the Veteran's death, combined to cause death, aided or lent assistance to produce death, or hastened his death.  In providing this opinion, the examiner must discuss the findings in the Veteran's death certificate as well as the May 2010 CT of the head revealing findings of microvascular ischemic disease.  

(c) Whether it is at least as likely as not (i.e., probability greater than 50 percent), that the Veteran's nasopharyngeal cancer and oropharyngeal cancer had their clinical onset in service or were otherwise related to active duty, including his conceded in-service exposure to herbicides, or whether they were more likely of post-service onset and unrelated to service and exposure to herbicides/Agent Orange.  In answering this question, the examiner should address the appellant's testimony that the Veteran's private physician suggested the Veteran's cancer could be related to exposure to Agent Orange.  If so, is it as likely as not (more than 50 percent probability) that the Veteran's cancer caused or contributed substantially or materially to the Veteran's death, combined to cause death, aided or lent assistance to produce death, or hastened his death.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3. Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Thereafter, readjudicate the claim for service connection for the cause of the Veteran's death.  If this issue is not fully granted, furnish the appellant and her representative a supplemental statement of the case and allow the appropriate time for response before returning the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



